Citation Nr: 0812264	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-32 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome. 

2.  Entitlement to service connection for crusting scab, left 
nostril.

3.  Entitlement to service connection for disability 
manifested by sleep disturbance. 

4.  Entitlement to service connection for left lower 
extremity, neurological disability. 

5.  Entitlement to service connection for right lower 
extremity, neurological disability. 

6.  Entitlement to a disability rating in excess of 10 
percent for lumbar strain. 

7.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1986 to 
July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Chicago, Illinois, regional office (RO).  The 
claims folder was subsequently transferred to No. Little 
Rock, Arkansas.  The veteran testified before the undersigned 
in January 2008.  A copy of the transcript was included in 
the record.  The veteran submitted additional  evidence 
subsequent to the last supplemental statement of the case, 
along with a waiver of initial consideration by the RO.  

The issues of entitlement to service connection for 
disability manifested by sleep disturbance, left and right 
lower extremity, neurological disability, entitlement to a 
disability rating in excess of 10 percent for lumbar strain, 
and a disability rating in excess of 10 percent for residuals 
of a right ankle fracture are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic fatigue syndrome is manifested by symptoms of 
parasthesias that is controlled by continuous medication.  

2.  Resolving all doubt in the veteran's favor, crusting 
scab, left nostril, had its onset in service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome may be presumed to have been 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

2.  Crusting scab, left nostril, had its onset in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for chronic 
fatigue syndrome and crusting scab, left nostril.  In 
general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).



There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Chronic Fatigue Syndrome

The veteran's Form DD 214 reflects service in the Southwest 
Asia and his awards include the Southwest Asia Service Medal 
and Kuwait Liberation Medal (SA). Therefore, he is a 
"Persian Gulf veteran" (i.e., had active military service 
in the Southwest Asian Theater of operations during the Gulf 
War) as defined by 38 C.F.R. § 3.317.

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

A September 2003 record noted severe fatigue with complaints 
of being unable to do activities with children and inability 
to concentrate.  The impression was that the veteran fit the 
criteria for chronic fatigue syndrome.  A February 2004 VA 
record noted complaints of fatigue and loss of energy.  He 
also complained of paresthesias in extremities, which he 
takes Neurontin 300 mg. twice daily for relief.  Neurological 
evaluation was positive for paresthesias in extremities, 
improved with Neurontin.  The examiner diagnosed chronic 
fatigue syndrome and recommended to increase Neurontin to 600 
mg. for his paresthesias symptoms.  Chronic fatigue syndrome 
is deemed by regulation to be a medically unexplained chronic 
multisymptom illness, defined by a cluster of signs or 
symptoms.  Resolving all doubt in the veteran's favor, the 
Board finds that chronic fatigue syndrome may be presumed to 
have had its onset during active service.  

Crusting Scab, Left Nostril

The service medical records include a Report of Medical 
Examination in February 1994 that showed excoriated area 
along left septal wall.  Summary of defect indicated left 
nasal lesion.  Clinical record in March 1994 indicated that 
the veteran complained of a lesion of the left interior nasal 
area for two years, which frequently bled.  Evaluation 
indicated lesion of the left nostril septum with crusting and 
occasional bleeding.  The diagnosis was septal lesion.  

Post-service medical records include VA clinical record in 
October 2003 reflecting that the veteran had a small lesion 
excised in the past that seemed to form a crust and then bled 
off and on.  Examination of the nose showed a mildly deviated 
nasal septum to the left side, with scab formation on the 
nasal septum with mild irritation.  No definite lesion was 
seen, but it was more of scar tissue with scab formation on 
the nasal septum.  Examination of the right side of nasal 
cavity was within normal limits.  The impression was crusting 
and scab formation on the (left) anterior nasal septum, 
aggravated by picking the nose.  The veteran was advised not 
to pick the nose and apply antibiotic ointment over the nasal 
septum or apply Vaseline to cut down the irritation.     

Resolving all doubt in the veteran's favor, service 
connection for crusting scab, left nostril, is established.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Treatment and 
diagnosis of an abnormal crusting scab, left nostril, was 
shown in service and after service.  The Board finds that the 
current crusting scab, left nostril, had its onset in 
service, when all doubt is resolved in the veteran's favor.  

In view of the favorable decision, the Board notes that any 
Veterans Claims Assistance Act notification deficiency and 
outstanding development not already conducted by VA 
represents nothing more than harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for chronic fatigue syndrome is granted. 

Service connection for crusting scab, left nostril, is 
granted. 




REMAND

The veteran is claiming service connection for disability 
manifest by sleep disturbance,  neurological disability, left 
and right lower extremity, and increased ratings for lumbar 
strain and right ankle disability.   

VA medical record demonstrate subjective complaints of 
tingling in both lower extremities.  The Board notes that the 
veteran is currently service-connected for lumbar strain and 
chronic fatigue syndrome.  The issue of whether the tingling 
in both lower extremities is related to the veteran's 
service-connected lumbar strain has not been determined.  The 
veteran did not report to a EMG study scheduled for November 
2003; however, the veteran testified that his primary 
physician at VA told him that he did not have to take the 
study.  (T. 17).  The veteran testified that he would be 
willing to report to a new VA examination in the future.  (T. 
17).  Therefore, the issues of service connection for left 
and right extremity, neurological condition, and increased 
rating for lumbar strain is remanded for further development.  
38 C.F.R. § 3.159.  

For the service connection claim for sleep disturbance, the 
nature and extent of this complaint is unclear.  The veteran 
is service-connected for depression and chronic fatigue 
syndrome.  An evaluation is necessary to determine whether 
the veteran's disability manifested by sleep disturbance is a 
symptom of the veteran's chronic fatigue syndrome, 
depression, or is a separate disability.  The veteran 
testified that he would be willing to report to a new VA 
examination in the future.  (T. 17).  Therefore, the issue of 
service connection for disability manifested by sleep 
disturbance is remanded for further development.  38 C.F.R. 
§ 3.159.         

For the increased rating claim for residuals of a right ankle 
fracture, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Here, the duty to notify was not satisfied under the 
recent case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, the last VA evaluation of the right ankle 
was performed in September 2003, over four-and-a-half years 
ago.  The veteran testified that he would be willing to 
report to a new VA examination in the future.  (T. 17).  
Therefore, the issue of increased rating for right ankle 
disability is remanded for further development.  38 C.F.R. 
§ 3.159.         

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to provide VCAA 
notice in compliance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) for the 
claims of entitlement to an increased 
disability rating for lumbar strain and 
residuals of a right ankle fracture.  
Specifically, the notification must:

Inform the veteran that, to substantiate a 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life; and
        
Inform the veteran of the specific rating 
criteria under Diagnostic Code 5271, and 
the General Rating Formula for Diseases 
and Injuries of the Spine; and 
        
Inform the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  After completing the above, the RO 
should schedule the veteran for an 
examination to determine the nature, 
extent, and etiology involving the left 
and right lower extremities, claimed as 
neurological disability, and the nature 
and extent of his service-connected lumbar 
strain and right ankle disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

For any neurological disability in the 
lower extremities found, the examiner 
should provide an opinion as to whether it 
is a distinct disability or a 
manifestation of the service-connected 
lumbar strain, and if a distinct 
disability, whether there is a 50 percent 
probability or greater that it had its 
onset in or is otherwise relate to 
service.  

The examiner is also requested to note 
whether the 
veteran's lumbar spine and right ankle 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his lumbar spine and 
right ankle repeatedly over a period of 
time.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO should schedule the veteran for 
an examination to determine the etiology 
of any disability manifested by sleep 
disturbance.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed. Any indicated studies should 
be performed.

For any disability exhibited by sleep 
disturbance found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is related to his active service or his 
service-connected chronic fatigue syndrome 
or depression.  The examiner should 
provide a comprehensive report, including 
a complete rationale for any conclusions 
reached.

4.	Upon completion of the above requested 
development, 
the RO should readjudicate the claims of 
service connection for disability 
manifested by sleep disturbance, left and 
right lower extremities, neurological 
disability,  and increased disability 
ratings for lumbar strain and right ankle 
disability.  All applicable laws and 
regulations should be considered.  The 
evaluation of the same disability under 
various diagnoses, known as pyramiding, is 
to be avoided.  See 38 C.F.R. § 4.14.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


